        Case 4:19-cv-00300-RH-MJF Document 191 Filed 10/04/19 Page 1 of 1
                                                                              Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION



KELVIN LEON JONES et al.,

                 Plaintiffs,
                                             CONSOLIDATED
v.                                           CASE NO. 4:19cv300-RH/MJF

RON DeSANTIS in his official capacity as
Governor et al.,

                 Defendants.

_________________________________________/


                        ORDER ON ATTENDANCE AT HEARING


        The motion of some defendants to excuse attendance at the October 7

hearing, ECF No. 187, is granted. No party is required to attend in person, through

a representative, or through an attorney. An attorney of record for a party may

monitor closing arguments by telephone by making arrangements in advance with

the courtroom deputy clerk by 3:00 p.m. on October 4. Only those in personal

attendance will be allowed to speak.

        SO ORDERED on October 4, 2019.

                                       s/Robert L. Hinkle
                                       United States District Judge



Case No. 4:19cv300-RH-MJF
